MEMORANDUM **
Brian Keith Brown, Jr. appeals from the 135-month sentence imposed following his guilty-plea conviction for distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and from the 60-month sentence imposed following his guilty-plea conviction for possession of firearms in furtherance of drug trafficking in violation of 18 U.S.C. § 924(c)(1)(A)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Brown, an African-American, contends that his sentence is unreasonable because the district court judge failed to consider the racially disparate sentencing impact between cocaine base (“crack”) and cocaine powder. We reject Brown’s contention.
A review of the record demonstrates that Brown’s sentence was reasonable. Even though the district court judge did not consider the disparate impact that crack cocaine sentences have on the African-American community, he conducted a thorough analysis of the sentencing factors listed under 18 U.S.C. § 3553(a), as is required, before sentencing Brown to the low end of the Guidelines range. See United States v. Plouffe, 445 F.3d 1126, 1128 (9th Cir.), cert, denied, — U.S.-, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.